DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-9; prior art fails to disclose or suggest, inter alia, a power supply device, comprising: phases of output voltages of the first winding, the third winding, the second winding and the fourth winding are successively increased or decreased by 15° wherein the first winding and the second winding forms a first winding pair, the third winding and the fourth winding forms a second winding pair, the first winding pair corresponds to the first AC-DC conversion unit, the second winding pair corresponds to the second AC-DC conversion unit, and each of the first winding pair and the second winding pair is in a one-to-one correspondence with a corresponding one of the first AC-DC conversion unit and the second AC- DC conversion unit.
Claims 10-17; prior art fails to disclose or suggest, inter alia, a power supply device, comprising: the winding pairs consisting of a first winding and a second winding; wherein a phase shifting angle between the first winding and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                       3/25/2022